Case: 16-11815      Document: 00514409937         Page: 1    Date Filed: 04/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-11815                              FILED
                                  Summary Calendar                         April 2, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARTHA JANE RODGERS, also known as Momma Frost,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:16-CR-132-12


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Martha Jane Rodgers appeals the 262-month, within-guidelines prison
sentence that she received after she pleaded guilty, pursuant to a plea
agreement, to conspiring to possess intending to distribute 50 grams or more
of methamphetamine.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11815    Document: 00514409937        Page: 2   Date Filed: 04/02/2018


                                 No. 16-11815

      Two days before the sentencing hearing, Rodgers moved for leave to file
a large amount of medical records. The court denied this motion on the basis
that Rodgers failed to comply with the court’s status report order in numerous
respects. Though Rodgers complains that the court should have considered the
medical records, she does not explain how the court erred in determining that
the she did not adequately comply with its directive. See Saqui v. Pride Cent.
Am., LLC, 595 F.3d 206, 211 (5th Cir. 2010) (explaining that district courts
“have broad discretion in managing their own dockets.”).            Her failure to
address the grounds for the court’s ruling “is the same as if [she] had not
appealed [it].” Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987). Accordingly, she has abandoned any challenge to the
propriety of the ruling. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993).
      The majority of Rodgers’s brief is devoted to arguing that the district
court erred in denying her motion for a downward departure. However, we
lack jurisdiction to review this issue because Rodgers does not argue, and it is
not apparent from the record, that the district court denied the departure
based on a mistaken belief that it lacked authority to depart. United States v.
Jefferson, 751 F.3d 314, 322-23 (5th Cir. 2014).
      Finally, Rodgers argues that the sentence is substantively unreasonable
because it does not sufficiently account for her age, history of drug addiction
and mental illness, and low-level of involvement in the conspiracy and does not
sufficiently comport with the goals of sentencing. Because Rodgers did not
object to her sentence in the district court, our review is for plain error only.
See United States v. Powell, 732 F.3d 361, 381 (5th Cir. 2013). The district
court’s comments at sentencing establish that, not only did the court take into
account Rodgers’s arguments, the factors Rodgers highlighted persuaded it to



                                       2
    Case: 16-11815    Document: 00514409937     Page: 3   Date Filed: 04/02/2018


                                 No. 16-11815

impose a within-guidelines sentence rather than the above-guidelines sentence
recommended in the presentence report. Rodgers’s arguments in this court
amount to a disagreement with the already significant weight that the district
court gave to these factors, essentially asking this court to reweigh them, which
we will not do. See United States v. McElwee, 646 F.3d 328, 344-45 (5th Cir.
2011). Rodgers has not shown that, in imposing a within-guidelines sentence,
the district court did not account for a factor that should have received
significant weight, gave significant weight to an irrelevant or improper factor,
or committed a clear error of judgment in balancing sentencing factors. See
Jenkins, 712 F.3d at 214. Accordingly, she has not overcome the presumption
that her within-guidelines sentence is reasonable. See id.
      The district court’s judgment is AFFIRMED.




                                       3